Citation Nr: 1032782	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-48 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 18, 2008, for 
the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to June 18, 2008, for 
the assignment of a 20 percent evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Korean War Veterans Association 


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 until June 1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 2009 and August 2009 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida which denied the above-referenced 
claims.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or 
informal, for service connection for tinnitus until June 18, 
2008.

2.  The Veteran filed a claim for increased rating of bilateral 
hearing loss on June 18, 2008.  

3.  There is no medical evidence showing a factually 
ascertainable increase of the Veteran's bilateral hearing loss 
during the year prior to June 18, 2008.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date prior to 
June 18, 2008, for the grant of service connection for tinnitus.  
38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2009).

2.  The criteria have not been met for an effective date prior to 
June 18, 2008, for the assignment of a 20 percent evaluation for 
bilateral hearing loss.  38 U.S.C.A. §  5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.151. 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist


Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 (2009).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in March 2009 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim for service connection 
and his claim for an increased rating; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In addition, the Board observes that with regard to the Veteran's 
initial claim for service connection for tinnitus and the claim 
for an increased evaluation for hearing loss, pursuant to the 
June 2009 and August 2009 rating decisions, the claims were 
granted and thus substantiated under then-applicable law.  See 
Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board 
notes that the March 2009 VCAA notice was properly tailored to 
the application for the original request for service connection 
and an increased rating and that letter, therefore, served its 
purposes in that it provided section 5103(a) notice to the 
appellant; and its application is no longer required because the 
original claims have been substantiated.  Thereafter, in notice 
of disagreements dated in July 2009 and August 2009, the Veteran 
requested an earlier effective date for the grant of service 
connection for tinnitus and for the assignment of a 20 percent 
rating for his hearing loss.  The Board notes that the March 2009 
VCAA letter included notice regarding the assignment of effective 
dates.  Additionally, in November 2009, the RO issued a Statement 
of the Case (SOC) that contained, in pertinent part, the 
applicable criteria for establishing an earlier effective date.  
See 38 U.S.C.A. §§ 5103A, 38 U.S.C.A. § 7105(d).  Therefore, the 
Board finds that with respect to the present claims, VA complied 
with the procedural statutory requirements of 38 U.S.C.A. § 
5104(b) and 38 U.S.C.A. 
§ 7105(d), as well as the regulatory requirements of 38 C.F.R. § 
3.103(b).  See also Dingess, supra.

In this case, the Veteran's service treatment records and all VA 
medical records identified by him have been obtained and 
associated with the claims file.  Based on a review of the claims 
file, the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that 
even though the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, and 
the error was harmless).  Additionally, there has been no 
prejudice to the Veteran in the essential fairness of the 
adjudication.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield III.
 
Entitlement to an Earlier Effective Date for Service Connection 
for Tinnitus

Here, the Veteran seeks an effective date prior to June 18, 2008, 
for the grant of service connection for tinnitus.  Initially, he 
asserted that he has had tinnitus since his military service; 
thus, he claimed that an earlier effective date is warranted for 
the tinnitus disability based on the onset of his condition.  In 
his August 2009 Notice of Disagreement, he claimed that an 
effective date of September 14, 2004, is warranted for his 
tinnitus disability.  In his December 2009 VA Form 9, the Veteran 
asserted that he has had the same hearing problems since a 
January 20, 2005, rating decision which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from September 14, 2004.  In 
this regard, he appears to have asserted that an effective date 
prior to January 20, 2005 is warranted.   

The effective date of an award is generally the date of receipt 
of a claim (or informal claim where appropriate), or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  More specifically, the effective date of an 
award of disability compensation for direct service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

VA must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  See 38 U.S.C.A. § 
5101; 38 C.F.R. § 3.151(a).  However, any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.

An informal claim must identify the benefit sought.  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not 
required to anticipate a claim for a particular benefit where no 
intention to raise it was expressed" and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA 
is not required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).

The claims file reflects that the Veteran submitted a claim for 
service connection for tinnitus in June 2008.  In a July 2008 
letter, the RO informed the Veteran that although their records 
showed that the Veteran filed a claim for benefits in June 2008, 
the RO was unable to locate the original paperwork submitted.  
The RO requested that the Veteran provide a copy of his claim.  
In response to the RO's request, the Veteran submitted a copy of 
his claim for service connection, which shows that the claim was 
received by the RO on June 18, 2008.  The claims file does not 
reflect that the Veteran filed a formal or informal claim for 
service connection prior to this date. 

In an August 2009 rating decision, the RO granted service 
connection for tinnitus, assigning a 10 percent disability 
rating, effective June 18, 2008, the date the claim was 
originally received.  

Here, the RO granted service connection for tinnitus and assigned 
a 10 percent evaluation effective the date the Veteran's original 
claim was filed with VA.  Because the Veteran's tinnitus was 
related to his military service, service connection was 
established.  While he has asserted that his condition existed in 
service and thus warrants an earlier effective date, it does not 
follow that the effective date of service connection be the day 
following service.  The record shows that the Veteran was 
discharged from active duty in June 1952 and did not file a 
formal or informal claim for service connection for tinnitus 
until June 2008.  An effective date of an award of service 
connection is not based on the earliest medical evidence showing 
a causal connection or the date that the disability first 
manifested.  Instead, the effective date is on the date that the 
application upon which service connection was eventually awarded 
was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  Since the Veteran did not file a formal or informal 
application for service connection prior to June 18, 2008, VA is 
precluded as a matter of law from granting an effective date 
prior to June 18, 2008, for service connection for tinnitus.  

Moreover, the Board is precluded from assigning the effective 
dates that the Veteran has specifically requested.  In order for 
the Veteran to receive the effective date of the day following 
his discharge from service, the evidence must show that he filed 
a claim within one year of his service discharge.  As noted 
above, however, the first claim of service connection for 
tinnitus was not received until June 18, 2008.  Similarly, the 
claims file does not reflect, and the Veteran has not claimed, 
that he filed a claim for service connection any time prior to 
June 18, 2008.  In light of the foregoing, this appeal must be 
denied because the RO has already assigned the earliest possible 
effective date provided by law.  


Entitlement to an Earlier Effective Date for the Assignment of 20 
Percent Evaluation for Bilateral Hearing Loss

Here, the Veteran claims that an earlier effective date is 
warranted for the assignment of a 20 percent disability rating 
for his bilateral hearing loss.  Specifically, he asserts that 
the 20 percent disability rating should be effective from January 
12, 2005, because he "applied for help for his hearing" at a VA 
medical facility on that date.

The provisions governing the assignment of the effective date of 
an increased rating are set forth in 38 U.S.C.A. §5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect 
to effective date of an award of increased compensation is that 
the effective date of award "shall not be earlier than the date 
of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  
This statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1). 
 
An exception to that rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates that 
a factually ascertainable increase in disability occurred within 
the one year period preceding the date of receipt of a claim for 
increased compensation.  If an increase in disability occurred 
within one year prior to the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the date 
of increase.  38 U.S.C.A. § 5110 (b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 
 
Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).
Essentially two theories of entitlement exist in this case.  
First, whether an increased rating claim was filed prior to June 
18, 2008; and second, whether there is any evidence that the 
Veteran's service-connected hearing loss warranted the assignment 
of a 20 percent evaluation during the one year period prior to 
the date of claim.  The Board notes that the controlling issues 
in this case are therefore (1) the date on which the Veteran 
initiated his increased rating claim for hearing loss and (2) the 
date on which entitlement to a 20 percent evaluation for 
bilateral hearing loss was factually ascertainable.  38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.400.

The claims file reflects that the RO granted the Veteran's claim 
for service connection for bilateral hearing loss in a January 
2005 rating decision, and assigned a noncompensable rating, 
effective from September 14, 2004.  The Veteran did not 
subsequently appeal his initial rating assignment by filing a 
notice of disagreement (NOD) within one year of that decision, 
making that decision final and binding.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Subsequently, the Veteran filed a claim for an increased 
disability rating in June 2008.  The claims file reflects that 
his claim was received on June 18, 2008.  In a June 2009 rating 
decision, the RO increased the Veteran's disability rating for 
hearing loss to 20 percent, and assigned an effective date of 
June 18, 2008.  Thereafter, the Veteran requested an earlier 
effective date, asserting that he originally applied for help 
with his hearing at a VA medical facility on January 12, 2005.  
Thus, he requested that the 20 percent disability rating be 
assigned, effective from January 12, 2005.  

Associated with the claims file are the Veteran's VA outpatient 
treatment records dated from October 2003 until June 2009.  These 
records do not show treatment for his hearing loss disability 
until April 2009.  

Based on the foregoing, the Board finds that an effective date 
prior to June 18, 2008, is not warranted for the assignment of a 
20 percent disability rating for  bilateral hearing loss.  As 
previously noted, the Veteran did not appeal the January 2005 
final rating decision that originally granted service connection 
and assigned a noncompensable rating.  Thus, the decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  While the Veteran has asserted that he sought 
help for his hearing loss at a VA medical facility on January 12, 
2005, there is no evidence that indicates, nor does he explicitly 
claim, that he actually filed a claim for an increased disability 
rating on or around that date.  In this regard, the claims file 
does not show that the Veteran submitted any form of 
communication from the time of his original grant of service 
connection until his June 2008 claim indicating that he intended 
to file a formal or informal claim for an increased disability 
rating.  Instead, the claims file reflects the Veteran did not 
file a claim for an increased rating until June 18, 2008.  As 
there is no indication in the claims file that the Veteran 
attempted to file a formal or informal increased compensation 
claim for this condition prior to this date, VA therefore is 
precluded as a matter of law from granting an effective date 
earlier than June 18, 2008.  In assigning the Veteran a 20 
percent evaluation for his bilateral hearing loss effective as of 
this date, the RO has already assigned the earliest possible 
effective date.  

Additionally, the Board has also considered whether it is 
factually ascertainable from the evidence of record that the 
Veteran's hearing loss disability increased in severity one year 
prior to his increased rating claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  However, there is no 
medical evidence of record from the year prior to the Veteran's 
increased rating claim.  Indeed, the VA medical records do not 
show treatment for hearing loss until April 2009.  As such, this 
exception is not applicable.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's 




      CONTINUE ON NEXT PAGE



claim of entitlement to an effective date prior to June 18, 2008, 
for the assignment 
of a 20 percent disability rating for bilateral hearing loss is 
denied.


ORDER

Entitlement to an effective date prior to June 18, 2008, for the 
grant of service connection for tinnitus is denied.

Entitlement to an effective date prior to June 18, 2008, for the 
assignment of a 20 percent disability rating for bilateral 
hearing loss is denied.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


